I concur in the judgment of reversal upon the ground last stated in the foregoing opinion, — that is, because the instructions therein referred to were erroneous. But I am not prepared to say that in an action upon an ordinary life-insurance policy, such as that here sued on, the plaintiff need not prove the payment of the premiums provided for in the contract, but can throw upon the insurance company the burden of the negative proof of non-payment. This would be in direct conflict with the general principle that a party suing on a contract must show his compliance with it, which was expressly declared applicable to an insurance policy in Bergson v. Builders' Ins. Co., 38 Cal. 541, 546. I do not think that Kumle v. Grand Lodge A.O.U.W., 110 Cal. 204, which is mainly relied on, was intended to establish, or does declare, that a different rule applies to the contracts contained in ordinary insurance policies; it merely holds that when, in that case, the plaintiff had proved that at a certain time he had the status of "good standing" in a beneficial association, such status was presumed to continue to exist, unless there was evidence to the contrary. And most of the other cases cited were cases arising out of benevolent or mutual benefit societies. But in the case at bar no such question of"status" or "good standing" arises.